
	
		II
		Calendar No. 113
		111th CONGRESS
		1st Session
		S. 955
		[Report No. 111–51]
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2009
			Mr. Kerry (for himself,
			 Mr. Lugar, and Mr. Kaufman) introduced the following bill; which
			 was read twice and referred to the Committee on Foreign
			 Relations
		
		
			July 16, 2009
			Reported by Mr. Kerry,
			 without amendment
		
		A BILL
		To authorize United States participation in, and
		  appropriations for the United States contribution to, the African Development
		  Fund and the Multilateral Debt Relief Initiative, to require budgetary
		  disclosures by multilateral development banks, to encourage multilateral
		  development banks to endorse the principles of the Extractive Industries
		  Transparency Initiative, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 African Development Fund Replenishment Act of
			 2009.
		2.African Development
			 FundThe African Development
			 Fund Act (22 U.S.C. 290g et seq.) is amended by adding at the end the
			 following:
			
				219.Eleventh
				Replenishment
					(a)In
				generalThe United States Governor of the Fund is authorized to
				contribute on behalf of the United States $468,165,000 to the eleventh
				replenishment of the resources of the Fund, subject to obtaining the necessary
				appropriations.
					(b)Authorization
				of appropriationsIn order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation, $468,165,000 for payment by the
				Secretary of the Treasury.
					220.Multilateral
				Debt Relief Initiative
					(a)In
				generalThe Secretary of the Treasury is authorized to
				contribute, on behalf of the United States, not more than $26,000,000 to the
				African Development Fund for the purpose of funding debt relief under the
				Multilateral Debt Relief Initiative, subject to obtaining the necessary
				appropriations and without prejudice to any funding arrangements in existence
				on the date of the enactment of this section.
					(b)Authorization
				of appropriationsIn order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation, not more than $26,000,000 for
				payment by the Secretary of the Treasury.
					(c)Multilateral
				Debt Relief Initiative definedIn this section, the term
				Multilateral Debt Relief Initiative means the proposal set out in
				the G8 Finance Ministers’ Joint Communiqué entitled Conclusions on
				Development, London, June 11, 2005, and reaffirmed by G8 Heads of State
				at the Gleneagles Summit on July 8,
				2005.
					.
		3.Budget
			 disclosure and endorsement of Extractive Industries Transparency Initiative by
			 multilateral development banks
			(a)Budgetary
			 disclosure
				(1)In
			 generalThe Secretary of the Treasury shall seek to ensure that
			 each multilateral development bank discloses to member countries the operating
			 budget of the bank, including expenses for staff, consultants, travel, and
			 facilities.
				(2)ReportNot
			 later than December 1, 2009, the Secretary of the Treasury shall submit to
			 Congress a report describing the status of the budget disclosure of each
			 multilateral development bank required by paragraph (1). The report shall
			 contain an assessment of—
					(A)the degree to
			 which each such bank has disclosed the budget of the bank; and
					(B)how the budget
			 disclosure of each such bank may be improved in order to permit the evaluation
			 of the budget by member countries.
					(b)Endorsement of
			 Extractive Industries Transparency Initiative
				(1)In
			 generalThe Secretary of the Treasury shall direct the United
			 States Executive Director of each multilateral development bank to use the
			 voice and vote of the United States to ensure that the bank—
					(A)endorses the
			 principles of the Extractive Industry Transparency Initiative; and
					(B)integrates such
			 principles into any project funded by the bank that is related to an extractive
			 industry.
					(2)ReportNot
			 later than December 1, 2009, the Secretary of the Treasury shall submit to
			 Congress a report—
					(A)listing each
			 multilateral development bank that has endorsed the principles of the
			 Extractive Industry Transparency Initiative; and
					(B)assessing the
			 extent to which each such bank has integrated such principles into the projects
			 of the bank.
					(c)DefinitionsIn
			 this section:
				(1)Multilateral
			 development bankThe term multilateral development
			 bank has the meaning given that term in section 1307(g) of the
			 International Financial Institutions Act (22 U.S.C. 262m–7(g)).
				(2)Principles of
			 the Extractive Industry Transparency InitiativeThe term
			 principles of the Extractive Industry Transparency Initiative
			 means the principles contained in the Statement of Principles and Agreed
			 Actions of the Extractive Industries Transparency Initiative, agreed to in
			 London June 17, 2003.
				
	
		July 16, 2009
		Reported without amendment
	
